      Case 3:20-cv-00311-DPM Document 6 Filed 11/17/20 Page 1 of 1



          IN THE UNITED ST ATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

DEURSLA LASHAY BARRON                                        PLAINTIFF

v.                       No. 3:20-cv-311-DPM

EMILY JONES, Officer,
Craighead County Detention Center                         DEFENDANT

                             JUDGMENT
     Barron's complaint is dismissed without prejudice.




                                 D .P. Marshall Jr.
                                 United States District Judge
